McLaughlin, J. (dissenting):
When the peaches. were delivered by Franklin to the Nashville, Chattanooga and St. Louis Railway at Adairsville, G-a., they were consigned to the defendant at New York city. No arrangement was made by Franklin with the railroad company as to the payment of the transportation charges and nothing was said on that subject. When the peaches arrived in New York city the defendant, the consignee, was, presumptively, the owner of them and when he accepted them from the railroad company he became, prima facie, liable to pay the freight thereon. The railroad company had a lien on them to this extent and when it released its hen without payment of the full amount of freight the law implied a promise on his part to pay what was due. ■ As between him and Franklin, he had agreed to pay the freight.
At and before the shipment and delivery of the peaches the plaintiff had duly published and filed with the Interstate Commerce Commission and had posted and kept open for public *836inspection, within; the provisions of the acts of 'Congress relating to the subject, a printed' schedule of rates and transportation charges. It was unlawful for the plaintiff to give, or the defendant to receive, any rebate or concession from this amount. This ■ the defendant knew, for he was charged with knowledge of the statutes. (Union Pacific R. Co. v. American Smelting & Refining Co., 202 Fed. Rep. 720; Illinois Central R. R. v. Henderson Elevator Co., 226 U. S. 441; Pennsylvania R. R. Co. v. Crutchfield, decided by the Court of Common Pleas of Allegheny county, Pennsylvania, Evans, J., April, 1913, not yet. reported.) He also knew what the freight was, because he was bound to know the rate. (Kansas Southern Railway v. Carl, 227 U. S. 639; Gardiner v. N. Y. C. & H. R. R. R. Co., 201 N. Y. 387.)
Central Railroad Co. v. McCartney (68 N. J. L. 165) is distinguishable from this case. There the transportation was not under an act Of Congress relating to interstate commerce* and besides the railroad company, when it accepted the ties for shipment, knew that the consignor was to pay the freight.
The determination of the Appellate Term should be affirmed, with costs. .
Determination and judgment reversed and judgment ordered for defendant as directed in opinion. Order to be settled on notice.